DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The drawings have reduced image quality and thus do not meet the standards of 37 CFR 1.84(L).  The drawings contain grayscale elements, and are not entirely bi-tonal—containing only black or white color values.  The presence of grayscale elements causes image quality degradation in the USPTO filing system.
The cross-sectional views require cross-hatching per 37 CFR 1.84(h)(3). The cross-hatching should be consistent with the material that each component is made of, according to the guidelines in MPEP 608.02 IX.
Numeral 126 points to different elements in Figs. 1 and 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is too brief.  The abstract does not include the technical disclosure of the improvement of the fishing tool, nor does it discuss the organization or operation of the apparatus.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph 0004, line 1, --an-- should be inserted between “have” and “inner.”
Paragraph 0004, line 3, “is” should be changed to --are--.
Paragraph 0004, line 6, an article is missing before “existing” in line 3.
Paragraph 0004, line 7, an article is missing before “stuck.”
Paragraph 0005, line 1, an article is missing before “need.”
Paragraph 0005, line 3, “tagging” appears to be an incorrect word choice.
Paragraph 0025, line 5 refers to “outer sidewalls 136” and line 10 refers to “internal threads 136” twice.  These instances are contradictory.
Paragraph 0026 is missing a period at the end of the paragraph.
Paragraph 0030, line 6, “132internal” should be changed to --132 internal--.
Appropriate correction is required.

Claim Objections
3 is objected to because of the following informalities:  It appears that the phrase “an opening of the catching tool” in the last line should be amended to --an opening of the housing-- to be consistent with the specification and with the last line of claim 2.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The word “with” in line 7 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 1,785,152, hereinafter Stone).
With regard to claims 1 and 11 (note that claim 11 is rejected along with claim 1, given that claim 11 recites the same structural elements as claim 1, and because the method of using Stone’s apparatus inherently requires the same steps as claimed), Stone discloses a fishing tool (10) for oil or gas operations comprising:
a catching tool (comprising at least fingers 38) with catching fingers (38), wherein an inner diameter associated with the catching fingers is configured to transition from a first inner diameter (shown in Fig. 3) to a second inner diameter (shown in Fig. 2), the first inner diameter being larger than the second inner diameter (comparison of Figs. 2 and 3 shows that the first inner diameter in Fig. 3 is larger than the second in Fig. 2, indicated by the decreasing diameter of slip bowl 37);
a housing (12) with a body and a distal end (distal end is the lower end shown in Fig. 1);
rails (see annotated Fig. provided below, in which the inner protrusions of the slip bowl 37 act as the claimed “rails”) extending between the body and the distal end, wherein the catching fingers are positioned between the rails (Fig. 7 clearly shows the catching fingers 38 between the rails).

    PNG
    media_image1.png
    286
    469
    media_image1.png
    Greyscale

With regard to claims 2 and 12, Stone discloses a moving running tool (46) coupled to the catching tool, wherein the moving running tool is configured to receive a hydraulic force and transfer a shifting force to the catching tool (according to Page 4, lines 35-54, hydraulic pressure acts on the upper end of “evener” 46 to move the catching fingers 38 downwardly), wherein responsive to the catching tool receiving the shifting force the catching fingers move axially towards an opening in the housing, (the catching fingers 38 move downward relative to the outer housing 12, which remains static).
With regard to claims 3 and 13, Stone teaches that the housing is configured to remain in place while the catching tool moves towards a distal end of the fishing tool (comparison of Figs. 2 and 3 shows that housing 12 remains static while fingers 38 move downwardly), wherein the inner diameter associated with the catching fingers transitions from the first inner diameter to the second inner diameter responsive to moving the catching tool (compare Figs. 2 and 3), wherein distal ends of the catching fingers are positioned between a proximal end of the fishing tool and an opening of the catching tool (distal end of fingers 38 are between the upper, i.e. “proximal” end and the lower end opening 21 of the catching tool).
With regard to claims 4 and 14, Stone discloses internal tapered sidewalls positioned on the distal end of the housing (see numeral 37) and external tapered sidewalls positioned on an end of the catching fingers (the fingers 38 have matching external tapered sidewalls as shown in Figs. 2 and 3).
With regard to claims 5 and 15, the external tapered sidewalls are exposed when running the fishing tool in hole (the external tapered walls of fingers 38 are at least “exposed” to the fluid in the wellbore—note that the claim does not specify what the nature of the exposure is).
With regard to claims 6 and 16, the external tapered sidewalls are encompassed by the internal tapered sidewalls (37) when the fishing tool is pulled out of the hole (the external tapered walls of the fingers 38 are always encompassed by walls 37—compare Figs. 2 and 3).
(37) and the external tapered sidewalls (i.e. outer walls of fingers 38) are configured to be positioned adjacent to each other when the catching fingers have the second inner diameter (Fig. 2 shows the second inner diameter).
With regard to claims 8 and 18, Stone discloses a slot (see annotated Fig. below) configured to receive a first end of the rails when the catching fingers have the second inner diameter (Fig. below shows the ends of fingers 38 being within the slots when the catching fingers have their second, smaller inner diameter).

    PNG
    media_image2.png
    381
    411
    media_image2.png
    Greyscale

With regard to claims 9 and 19, the slot has a first length when the catching fingers have the first inner diameter (Fig. 3) and a second length when the catching fingers have the second inner diameter (Fig. 2).
With regard to claims 10 and 20, Stone discloses that a length “associated with” the rails is shorter than a length associated with the catching fingers (note that the phrase “associated with” is broad, and allows for an essentially arbitrary assignment of the length dimension).

    PNG
    media_image3.png
    271
    611
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of overshot-type fishing tools that have collet fingers with rails between the fingers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/Primary Examiner, Art Unit 3676